Per Curiam.

If the testimony of Brackett was admissible, it must fully' establish the usury. The plaintiff twice admitted to this witness that the^ note was given for a greater sum than was received by the defendant. That, the money was raised by a salé of Williams’s note, at a discount; furnishes no legal excuse for imposing that loss on the,defendant. With respect tó the testimony of Brackett, it doe's- not fall within the rulé which protects the client from a disclosure,of any communica-. tions made by him to his attorney,' The confessions, by the plaintiff to Brackett were made after he ceased to be his attorney; and although they were, substantially, a reiteration of What had been communicated, whilst the relation of attorney and client existed, yet they appear to have been voluntary disclosures, no way sought for, of drawn out, by the witness.- An attorney cannot, after he ceases to be the attorney of a party, disclose what was communicated to him in that capacity. But this is the privilege of the'client; and if he chooses, after thisrelation has ceased, to volunteer any communications, he is not protected, although, they may be, in substance, the same as were given whilst that relation subsisted. The reason of the rule then ceases. If a repetition of the information should appear to have been drawn out by any artifice, for the purpose of being used as evidence, it ought not tos be received.' But when it is perfectly voluntary, and unsought for, there can be no solid ground for ' excluding the evidence. The defendant is, accordingly, entitled to judgment.
judgment for the,defendant,"